
	
		II
		112th CONGRESS
		1st Session
		S. 1079
		IN THE SENATE OF THE UNITED STATES
		
			May 25, 2011
			Mrs. Murray (for herself
			 and Ms. Cantwell) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Homeland Security and
			 Governmental Affairs
		
		A BILL
		To amend title 41, United States Code, and title 10,
		  United States Code, to extend the number of years that multiyear contracts may
		  be entered into for the purchase of advanced biofuel, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Domestic Fuel for Enhancing National
			 Security Act of 2011.
		2.Multiyear
			 contracts for advanced biofuel
			(a)Civilian agency
			 contractsSubsection (a) of
			 section 3903 of title 41, United States Code, is amended to read as
			 follows:
				
					(a)DefinitionsFor the purposes of this section:
						(1)Multiyear
				contractThe term
				multiyear contract—
							(A)means a contract for the purchase of
				property or services for more than one, but not more than five, program years,
				except as provided in subparagraph (B);
							(B)in the case of a contract for the purchase
				of advanced biofuel, means a contract for the purchase of such fuel for a
				period of up to 15 program years; and
							(C)may provide that performance under the
				contract during the second and subsequent years of the contract is contingent
				upon the appropriation of funds and (if it does so provide) may provide for a
				cancellation payment to be made to the contractor if such appropriations are
				not made.
							(2)Advanced
				biofuelThe term
				advanced biofuel has the meaning given such term in section
				211(o)(1)(B) of the Clean Air Act (42 U.S.C.
				7545(o)(1)(B)).
						.
			(b)Defense
			 contractsSubsection (k) of section 2306b of title 10, United
			 States Code, is amended to read as follows:
				
					(k)DefinitionsFor the purposes of this section:
						(1)(A)Except as provided in subparagraph (B), the
				term multiyear contract means a contract for the purchase of
				property or services for more than one, but not more than five, program
				years.
							(B)In the case of a contract for the
				purchase of advanced biofuel, the term multiyear contract means a
				contract for the purchase of such fuel for a period of up to 15 program
				years.
							(C)Such a contract may provide that
				performance under the contract during the second and subsequent years of the
				contract is contingent upon the appropriation of funds and (if it does so
				provide) may provide for a cancellation payment to be made to the contractor if
				such appropriations are not made.
							(2)The term
				advanced biofuel has the meaning given such term in section
				211(o)(1)(B) of the Clean Air Act (42 U.S.C.
				7545(o)(1)(B)).
						.
			(c)Effective
			 dateThe amendments made by this section shall apply to contracts
			 entered into on or after the date occurring 180 days after the date of the
			 enactment of this Act.
			
